19-22721-rdd     Doc 59     Filed 12/02/19    Entered 12/02/19 18:33:19        Main Document
                                             Pg 1 of 4


UNITED STATES BANKRUPTCY COURT                       Hearing Date: 12/16/19
SOUTHERN DISTRICT OF NEW YORK                        Hearing Time: 10:00am
______________________________________X

IN RE:

HAMPSTEAD GLOBAL, LLC,                               Case No. 19-22721-RDD

                  Debtor.
______________________________________X

                 REPLY IN SUPPORT OF DEBTOR’S MOTION FOR AN ORDER
           HOLDING STACK’S BOWERS NUMISMATICS, LLC IN CONTEMPT FOR
                      VIOLATION OF THE AUTOMATIC STAY

         HAMPSTEAD GLOBAL, LLC (“Debtor”), by and through its retained Litigation

Counsel, Charles A. Higgs, Esq., hereby submits this reply to the opposition filed by Stacks

Bowers Numismatics, LLC to Debtor’s Motion for an order holding Stacks Bowers

Numismatics, LLC (“Creditor”) in Contempt pursuant to Federal Rule of Bankruptcy Procedure

9020 and Sections 105(a) and 362(a) of the Bankruptcy Code for violation of the automatic

stay, declaring actions taken in violation of the stay void and imposing sanctions against

Creditor in the form of punitive damages, actual damages, attorney’s fees and costs, and

designating Creditor’s vote on Debtor’s pending proposed plan.

         1. Debtor commenced this Chapter 11 bankruptcy case on March 30, 2019 (the “Petition

            Date”), resulting in the Debtor immediately receiving the protections of the automatic

            stay set forth in Section 362(a) of the Bankruptcy Code.

         2. On April 30, 2019 Creditor filed a notice of appearance in Debtor’s bankruptcy

            case. See Docket #13

         3. On May 10, 2019, despite being fully aware of the Debtor’s bankruptcy, Creditor

            commenced an action in California, Stack’s-Bowers Numismatics, LLC v. Adam

            Michael Perzow and Does 1 through 10, 19-SMCV-00875 (the “California Action”).



                                                1
19-22721-rdd        Doc 59       Filed 12/02/19        Entered 12/02/19 18:33:19                Main Document
                                                      Pg 2 of 4


         4. The entire basis of the California Action is the PSA entered into by the Debtor and

             Creditor for the purchase of the coins.com domain. See Paragraphs 5,6,7,9,12, 13, 14,

             and 15 of the Complaint in the California Action.

         5. Attached as Ex. A to this Reply is the Declaration of Michael Bowse, Esq. (the

             “Bowse Declaration”), an attorney admitted to practice law in the State of

             California, which refutes the positions taken by Creditor in its Opposition, and

             further demonstrates that the California Action seeks relief against both Mr.

             Perzow and the Debtor (and the property of the Bankruptcy Estate)1. Additionally,

             the Bowse Affidavit demonstrates that the Debtor is: a) an indispensable party to

             the California Action because the PSA was made solely with Debtor (with no intent

             for a third party beneficiary under the PSA), b) the Agency Immunity Rule in

             California, and c) because an alter ego theory must be pled in order to establish the

             claims Stacks seeks in the California Action.

         6. Even if the questionable arguments and allegations set forth in Creditor’s

             Opposition to Debtor’s Contempt motion were to be believed, nothing in Creditor’s

             Opposition changes that fact that (A) Creditor was aware of Debtor’s Bankruptcy

             Filing prior to commencement of the California Action; (B) Despite being aware

             of Debtor’s bankruptcy filing, Creditor filed the California Action in violation of

             the automatic stay; (C) by filing a proof of claim with the bankruptcy court

             asserting a claim based on the PSA, the Creditor submitted to the jurisdiction of

             the Bankruptcy Court, including the bankruptcy claims adjudication process, and

             (D) Creditor intentionally concealed the existence of the California Action from


1
 In taking the position that the California Action doesn’t constitute a violation of the automatic stay, Creditor seems
content to ignore this Court’s decision In re Congregation Birchos Yosef, 535 B.R. 629 (Bankr. S.D.N.Y. 2015).
Attached as Ex. B.


                                                           2
19-22721-rdd     Doc 59   Filed 12/02/19      Entered 12/02/19 18:33:19           Main Document
                                             Pg 3 of 4


         the Bankruptcy Court, the Debtor, and the Debtor’s bankruptcy counsel until more

         than three (3) months into the bankruptcy case.

      7. The California Action contains admissions by the Creditor that directly contradict

         the positions and representations made by Creditor throughout this bankruptcy

         case.

      8. The admissions made by Creditor in the California Action support the Debtor’s

         fundamental position that the coins.com sale was indeed an outright sale of the

         coins.com domain (and associated rights) to the Debtor on Credit from Creditor,

         being held in a trust/escrow for the benefit of Debtor’s (and not for Creditors

         benefit) until fully paid off, and directly contradicts the positions taken, and

         representations made by, Creditor throughout this bankruptcy case.

      9. Several examples of the admissions and contradictory positions taken by the

         Creditor include:

           Admissions by Stacks in the California               Positions taken by Stacks in this
                          Action                                       Bankruptcy Case

          Creditor admits that it sold the coins.com       Creditor argues the PSA of coins.com was an
          domain to the Debtor on Credit (with a down-     option agreement or executory contract.
          payment).

          ¶7(d.), ¶12 of the Complaint in the California   ¶47, 57 Creditor’s Motion to Dismiss
          Action
          Creditor acknowledges that the Purchase and      Creditor filed the PSA on the docket as an
          Sale Agreement is confidential.                  attachment to its Motion to Dismiss and as an
                                                           attachment to its proof of claim on the claims
                                                           register. When Debtor raised the breach of
                                                           confidentiality issue with the Bankruptcy
                                                           Court, Creditor adamantly denied to the Court
                                                           that the PSA was confidential.

          ¶9 of the Complaint in the California Action     See ¶10 of the Creditor’s Sealing Motion
          The purchase of the coins.com domain was         Claims that nothing in the PSA provides for an
          for an initial down payment with the rest on     extension of credit or loan of any money to the
          credit.                                          Debtor or for the repayment of any funds or
                                                           credit advanced to the Debtor.



                                                 3
19-22721-rdd   Doc 59       Filed 12/02/19       Entered 12/02/19 18:33:19             Main Document
                                                Pg 4 of 4


           ¶12 of the Complaint in the California Action      ¶48 of the Motion to Dismiss in Bankruptcy


           Creditor states that the PSA was based on          Creditor’s papers in the bankruptcy make no
           fraud by the Debtor’s principal.                   mention of a fraud claim or reliance claim of
                                                              any kind regarding or relating to sale in their
                                                              proof of claim nor in their motion to dismiss
                                                              papers. The Kendrella declaration in Support
                                                              of Creditor’s Motion to Dismiss also states that
                                                              there are no other agreements regarding the
                                                              sale of the domain other than the sale
                                                              agreement and escrow agreement.*


         *Considering Creditor had a $10,000,000 fraud lawsuit on file when it submitted its papers to the
         bankruptcy court, it is suspect that Creditor made no mention of inducement or reliance regarding the
         PSA agreement was mentioned in their pursuit of their claim.

      10. Creditor does not dispute that it was aware of Debtor’s bankruptcy filing at the time it

         filed the California Action and even after Debtor brought this contempt motion,

         Creditor has failed to withdraw the California Action. The filing of the California

         Action after the Debtor’s bankruptcy filing and Creditor’s refusal to withdraw the

         California Action constitutes an on-going violation of the bankruptcy stay.

      11. As set forth above Creditor’s conduct is egregious. Creditor failed to disclose the

         existence of the California Action until more than three (3) months into the bankruptcy

         and Creditor’s conduct has substantially impaired Debtor’s bankruptcy reorganization

         efforts. As such, the Court should hold Creditor in Contempt and award Debtor actual

         and punitive damages along with other relief as the Court deems just and proper.

                                                                  /S/ Charles A. Higgs
                                                                  Charles A. Higgs, Esq.
                                                                  Law Office of Charles A. Higgs
                                                                  Special Litigation Counsel for the
                                                                  Debtor
                                                                  450 Lexington Ave, FL 4
                                                                  New York, NY 10017
                                                                  (917) 673-3768
                                                                  Charles@FreshStartEsq.com



                                                    4
